Citation Nr: 1300876	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  06-31 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and K.J.



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to May 1998.  He died in March 2006.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, in pertinent part, denied service connection for the cause of the Veteran's death.

The Board remanded this appeal in January 2010 pursuant to a March 2009 Order in which the United States Court of Appeals for Veterans Claims (Court) granted the parties' Joint Motion for Remand (JMR).  The appellant's claim was denied in October 2011 and subsequently vacated and remanded for a Board videoconference hearing in April 2012, based on the appellant's request for a Board videoconference hearing prior to the promulgation of the October 2011 decision.  

Pursuant to the Board's April 2012 remand, the appellant was afforded a videoconference hearing before the undersigned in July 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board observes that while the appellant did provide testimony at the aforementioned July 2012 videoconference hearing, the transcript showed numerous inaudible portions due to malfunctioning recording equipment.  Accordingly, correspondence was sent to the appellant in November 2012 inquiring whether she desired a new hearing.  She responded later that same month that she did desire a new videoconference hearing.  Consequently, an appropriate videoconference hearing at the local RO must be rescheduled before deciding this appeal.  38 C.F.R. §§ 20.700, 20.704, 20.705 (2012).

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule the appellant for a videoconference hearing before the Board for the issue of entitlement to service connection for the cause of the Veteran's death.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


